Case 2:19-cv-04618-RGK-JPR Document 57 Filed 05/15/20 Page 1 of 5 Page ID #:5228



    1 KENNETH B. WILSON (SBN 130009)
      ken@coastsidelegal.com
    2 COASTSIDE LEGAL
      455 1st Avenue
    3 Half Moon Bay, California 94019
    4 Telephone: (650) 440-4211
    5 JOSHUA M. MASUR (SBN 203510)
      jmasur@zuberlawler.com
    6 ZUBER LAWLER & DEL DUCA LLP
      2000 Broadway Street, Office 154
    7 Redwood City, California 94063
      Telephone: (650) 866-5901
    8 Facsimile: (213) 596-5621
   9 ZACHARY S. DAVIDSON (SBN 287041)
      zdavidson@zuberlawler.com
  10 ZUBER LAWLER & DEL DUCA LLP
  11 350 S. Grand Ave., 32nd Fl.
     Los Angeles, California 90071
  12 Telephone: (213) 596-5620
     Facsimile: (213) 596-5621
  13
     Attorneys for Defendant
  14 REDBUBBLE INC.
  15                      UNITED STATES DISTRICT COURT
  16        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  17
  18 Y.Y.G.M. SA d.b.a. BRANDY                  Case No. 2:19-cv-04618-RGK-FFM
     MELVILLE, a Swiss corporation,
  19                                            DEFENDANT REDBUBBLE INC.’S
                        Plaintiff,              NOTICE OF MOTION AND
  20                                            MOTION IN LIMINE NO. 3 TO
          v.
  21                                            EXCLUDE EVIDENCE AND
     REDBUBBLE INC.,                            ARGUMENT OF DAMAGES
  22
                        Defendant.
  23                                            [Filed concurrently with Declaration of
                                                Joshua M. Masur and [Proposed]
  24                                            Order]
  25
                                                Hearing Date: June 30, 2020
  26                                            Time:         9:00 a.m.
                                                Courtroom:    850
  27                                            Hon. R. Gary Klausner
  28

                                            1
Case 2:19-cv-04618-RGK-JPR Document 57 Filed 05/15/20 Page 2 of 5 Page ID #:5229



    1 TO PLAINTIFF AND ITS COUNSEL OF RECORD:
    2        PLEASE TAKE NOTICE THAT on June 30, 2020, at 9:00 a.m., or as soon
    3 thereafter as the matter may be heard, defendant Redbubble Inc. (“Redbubble”) will
    4 move, and hereby moves, for an Order precluding plaintiff from introducing
    5 evidence or argument that it is entitled to damages. This motion will be heard in the
    6 courtroom of the Honorable R. Gary Klausner, located in the Roybal Federal
    7 Building and U.S. Courthouse, 255 East Temple Street, Los Angeles, CA 90012,
    8 Courtroom 850, 8th Floor. The motion is based on this Notice of Motion and
    9 Motion, the following Memorandum of Points and Authorities, the supporting
  10 Declaration of Joshua M. Masur, and the pleadings, papers and other documents on
  11 file in this action, along with any evidence and argument presented at the hearing on
  12 this matter. This motion is made following the conference of counsel pursuant to
  13 L.R. 7-3 which took place on May 8, 2020.
  14                MEMORANDUM OF POINTS AND AUTHORITIES
  15         Plaintiff Brandy Melville failed to disclose any meaningful information
  16 regarding the amount of damages it intends to seek in this case, or how it intends to
  17 calculate any such amount. The Federal Rules of Civil Procedure set forth a specific
  18 sanction for such failures, which should be applied here: Brandy Melville should be
  19 precluded from presenting a damages case. 1
  20         Rule 26(a)(1)(A)(iii) required that Plaintiff disclose “a computation of each
  21 category of damages claimed by the disclosing party—who must also make
  22 available for inspection and copying as under Rule 34 the … evidentiary material …
  23 on which each computation is based, including materials bearing on the nature and
  24 extent of injuries suffered.” “Rule 37(c)(1) provides that ‘[i]f a party fails to
  25 provide information … as required by Rule 26(a) or (e), the party is not allowed to
  26
        1
  27  Plaintiff represented during the L.R. 7-3 conference that it was no longer seeking
     actual damages (as opposed to Redbubble’s profits or statutory damages), but has
  28 not yet filed anything formal to reflect this agreement.

                                                 2
Case 2:19-cv-04618-RGK-JPR Document 57 Filed 05/15/20 Page 3 of 5 Page ID #:5230



    1 use that information … at a trial, unless the failure was substantially justified or
    2 harmless.’ ‘The party facing sanctions bears the burden of proving that its failure to
    3 disclose the required information was substantially justified or harmless.’” Hsu v.
    4 Thorsen Tool Co., No. CV 13-08248-RGK, 2014 WL 12607677, at *1 (C.D. Cal.
    5 Nov. 10, 2014), clarified on denial of reconsideration, 2014 WL 12608311 (C.D.
    6 Cal. Nov. 17, 2014) (citations omitted; citing Fed. R. Civ. P. 37(c)(1); R & R Sails,
    7 Inc. v. Ins. Co. of Pa., 673 F.3d 1240, 1246 (9th Cir. 2012)).
    8        Plaintiff’s initial disclosures merely list the damages categories available for
    9 trademark infringement (actual damages, defendant’s profits or statutory damages),
  10 followed by an averment that “Plaintiff is unable to compute the foregoing
  11 categories of damages at this time. Information necessary to compute Plaintiff’s
  12 damages—including documents reflecting Defendant’s sales and profits—is in the
  13 possession of Defendant and/or third parties. Expert testimony may be required to
  14 compute certain categories of Plaintiff’s damages.” [Masur Decl., Exh. D (Plaintiff’s
  15 Rule 26 disclosures)] at 2-3. Although Redbubble produced substantial and specific
  16 financial information including over 16,000 pages of database output for every
  17 accused listing and every order placed for allegedly infringing products through
  18 redbubble.com, Plaintiff never supplemented its disclosures, nor did it otherwise
  19 provide this information in discovery. Moreover, despite pointing to the purported
  20 need for expert testimony, Plaintiff served no damages expert report, and has not
  21 identified any expert testimony on damages at trial.
  22         In addition to Plaintiff’s Rule 26 obligation to produce damages documents
  23 “as under Rule 34,” Redbubble requested documents related to Plaintiff’s marketing
  24 channels, types of goods sold, degree of care by purchasers, uses of the asserted
  25 marks, and sales. [Masur Decl., Exh. E (RFP responses) Nos. 7-9, 12, 28.] Yet it
  26 was not until two weeks after the 30(b)(6) deposition of Plaintiff that it produced
  27 even a single page of unexplained summary financial data, which page turned out to
  28

                                                  3
Case 2:19-cv-04618-RGK-JPR Document 57 Filed 05/15/20 Page 4 of 5 Page ID #:5231



    1 be all of the financial data that Plantiff ever produced. 2 [DE# 036-94
    2 (BRANDY_0003294)] Moreover, Plaintiff’s response to Redbubble’s Interrogatory
    3 No. 9, which required that it identify all facts supporting its damages claims, offered
    4 no quantification of damages, instead stating merely that: “Plaintiff has received no
    5 compensation from Defendant or users of Defendant’s website for the sale,
    6 marketing, or distribution of goods on such site. Further, products advertised and
    7 sold on Defendant’s website are in many cases lower quality and/or placed on
    8 products—e.g., men’s clothing—that are not consistent with Plaintiff’s branding.
    9 The existence of these lower-quality knockoffs harms Plaintiff’s reputation and
  10 goodwill with its customers and makes Plaintiff’s products seem less unique or
  11 desirable.” [Masur Decl., Exh. F (Interrogatory Responses) No. 11].
  12           In Hsu v. Thorsen Tool Co., the plaintiff, as here, “failed to provide a
  13 computation of damages, along with documents or other evidentiary material on
  14 which the computation is based, as required by … Rule … 26(a)(l)(A)(iii)…” and
  15 “failed [ever] to supplement its initial disclosures to include the necessary
  16 computation of damages…, as required by Rule 26(e).” 2014 WL 12607677, at *1.
  17 Unlike Brandy Melville, that plaintiff at least “produced … bits and pieces of
  18 evidence pertaining to [relevant] subjects such as gross margins and marketing
  19 activities” id., and provided a partial substantive response to an interrogatory
  20 seeking its “average gross and net profit obtained from a sale of a unit.” 2014 WL
  21 12607679, at *2 (C.D. Cal. Nov. 10, 2014). Because this Court held that such
  22 evidence “would enable Defendants to do no more than speculate as to the
  23 [damages] computation Plaintiff may present at trial,” the Court precluded “Plaintiff
  24 from introducing testimony and evidence regarding a reasonable royalty” on
  25 defendants’ sales or “claimed lost profits” based on plaintiff’s own sales. 2014 WL
  26 12607677, at *1; 2014 WL 12607679, at *2.
  27
  28   2
           Plaintiff produced fewer than 3300 pages of documents in total.
                                                   4
Case 2:19-cv-04618-RGK-JPR Document 57 Filed 05/15/20 Page 5 of 5 Page ID #:5232



    1        Brandy Melville’s flouting of its damages disclosure and discovery
    2 obligations is even more blatant and uniform than Hsu. Rule 37(c)(1) mandates that
    3 the Court should preclude Brandy Melville from seeking damages in this case.
    4
    5 Dated: May 15, 2020                   COASTSIDE LEGAL
                                            KENNETH B. WILSON
    6
                                            ZUBER LAWLER & DEL DUCA LLP
    7                                       JOSHUA M. MASUR
                                            ZACHARY S. DAVIDSON
    8
    9                                       By: /s/ Joshua M. Masur
  10                                            Joshua M. Masur
                                                Attorneys for Defendant
  11                                            REDBUBBLE INC.
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                               5
